Citation Nr: 1523890	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  11-20 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent on an extra-schedular basis for scars of the left ear lobe and right hand.

2.  Entitlement to a rating in excess of 60 percent on an extra-schedular basis for neurodermatitis.

3.  Entitlement to a rating in excess of 50 percent on an extra-schedular basis for posttraumatic stress disorder (PTSD).

4.  Entitlement to a rating in excess of 20 percent on an extra-schedular prior to December 31, 2013 and in excess of 30 percent on an extra-schedular basis from December 21, 2013 for right shoulder disability.

5.  Entitlement to service connection for a neck disability.

6.  Entitlement to an initial rating in excess of 20 percent from April 23, 2009 and in excess of 10 percent from April 1, 2011 on a schedular and extra-schedular basis for degenerative joint and disc disease of the lumbosacral spine.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to September 1970.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in New York, New York.  

These matters were previously before the Board in July 2014.  In an Order dated in March 2015, the United States Court of Appeals for Veterans Claims (hereinafter Court) vacated that portion of the Board's decision denying referral for extra-schedular rating(s) consideration for the left ear lobe and right hand scars, neurodermatitis, PTSD, and the right shoulder disability and remanded the case to the Board for action consistent with a Joint Motion for Remand (JMR) which noted the recent case of Johnson v. McDonald, 762 F.3d 1362 (Fed. Circ. 2014).  

The issues with regard to the neck, back rating, and a TDIU were remanded by the Board in July 2014.  However, as the claims file has been before the Court due to the Veteran's appeal, no action has been taken pursuant to the Board's remand on these three issues.  Therefore, the Board's July 2014 remand directives will be repeated below. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Back

The RO issued a statement of the case (SOC) in March 2013 addressing, in pertinent part, the back disability.  VA treatment records and a December 2013 VA back examinations have been associated with the claims file that include the Veteran's assertion of paresthesia of the right lower extremity.  As the Veteran's representative only waived consideration of specific pieces of evidence by the AOJ, which did not include the recent records and December 2013 VA examination results, the RO must issue an SSOC with regard to the Veteran's claim for an increased rating for his back disability. 

Neck

The Veteran's cervical spine X-rays from an April 2011 VA examination revealed degenerative changes at C5-C6 and C6-C7.  The examiner diagnosed chronic neck and back pain due to degenerative joint disease and multilevel degenerative disc disease.  VA examiner opined that the Veteran's neck condition, to include degenerative joint disease, was less likely as not the result of a right shoulder wound he sustained during service.  The examiner explained that the Veteran did not complain of neck pain until many years after the incident, which means the Veteran's neck condition could be a result of the aging process more than the injuries sustained in 1967.  Therefore, the examiner's opinion fails to fully address the Veteran's contention that is neck disability is secondary to his service-connected right shoulder disability - that is, the examiner did not opine as to whether the Veteran's neck disability was caused or aggravated by his service-connected neck disability. See Allen v. Brown, 7 Vet. App. 439, 449 (1995).

TDIU

When the Veteran first filed a claim for TDIU, he indicated that only his service-connected PTSD and right shoulder injury precluded employment.  However, the Veteran submitted a revised TDIU application in May 2009 in which he indicated that additional disabilities, including his service-connected skin rash, also precluded employment.  The Veteran's representative has also stated that the Veteran's service-connected disabilities, in combination, impact his ability to secure or follow substantially gainful employment.  In short, while several VA examinations have offered statements regarding the Veteran's occupational impairment with regard to his PTSD, the record is absent opinions with respect to the effect of the Veteran's other service-connected disabilities, separately or in combination, preclude employment.  On remand, the Veteran should be afforded an appropriate VA examination and medical opinion addressing whether the Veteran's service-connected disabilities, separately or in combination, impact his ability to secure or follow substantially gainful employment.

Scars
Neurodermatitis
PTSD
Right Shoulder Disability

Pursuant to a March 2015 JMR, the Court remanded the above four issues for the Board to consider whether the Veteran's disabilities "collectively" warrant referral for extra-schedular consideration under 38 C.F.R. § 3.321(b) in accordance with the Court's holding in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Under Johnson, a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  

In the present case, the Veteran has a service-connected back disability which is being remanded for further adjudication regarding its rating.  When determining whether the Veteran is entitled to referral for extra-schedular consideration, the Board must consider the effect of all his disabilities, and not just the four which were appealed to the Court.  In other words, the Veteran's service-connected back disability, which is also on appeal, is for consideration in determining whether referral for extra-schedular consideration is warranted; the rating issues are inextricably intertwined.  
 
Accordingly, the case is REMANDED for the following action:

1.  Request that the April 2011 examiner (or a suitable substitute) review the claims file, to include any newly associated evidence, and offer an addendum as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's neck disability was caused or aggravated by his service-connected right shoulder disability.

With regard to aggravation, the Board notes that the term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability. 

The claims file and a copy of this remand should be provided to the VA examiner.  A detailed rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond.

2.  Thereafter, schedule the Veteran for a VA examination for an opinion as to the functional impairment caused solely by the Veteran's service-connected disabilities, considered separately and in combination.  

The examiner should review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of employment.  Consideration should not be to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

3.  Thereafter, readjudicate the issues on appeal, to include whether referral for extra-schedular consideration is warranted on an individual basis for the disabilities on appeal, or due to the combined or "collective" effect of the Veteran's numerous disabilities, with consideration of all evidence received since the March 2013 SOC, to include the Veteran's report of numbness in the right lower extremity.

If a benefit sought is not granted, issue an SSOC and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




